982 So. 2d 1230 (2008)
Darius ARNELUS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3137.
District Court of Appeal of Florida, Fourth District.
May 28, 2008.
Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant Public Defender, West Palm Beach, for appellant.
*1231 Bill McCollum, Attorney General, Tallahassee, and Thomas A. Palmer, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Robinson v. State, 373 So. 2d 898 (Fla.1979).
SHAHOOD, C.J., FARMER and HAZOURI, JJ., concur.